DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 7/30/2019.

In the application Claims 1-15 are pending. Claims 1 and 11 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. PCT/US18/16652 filed 2/2/2018 which claims priority to provisional application 62/453739 filed 2/2/2017 & 62/504245 filed 5/10/2017.




Drawings
The Drawings filed on 7/30/2019 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2019 has been entered, and considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claims recites” One or more machine-readable storage media…”. In the Specification of the present application paragraph 15 teaches that the media can comprise either transitory or non-transitory media and the claim does not limit the definition to the non-transitory media nor does the media itself comprise any hardware such as a processor and memory. Thus, the broadest, reasonable interpretation of "media” encompasses nonstatutory subject matter that is unpatentable under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (U.S. 10,376,332, filed Feb. 29, 2016) in view of Amirouche (U.S. Pub 2007/0233267, cited in the IDS dated 7/30/2019).
Regarding Independent claim 1, Colwell discloses A computing system comprising: at least one sensor; at least one processor; and at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the computing system to: 
receive one or more surgical parameters associated with a ligament balancing of a patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, discloses receiving surgical parameters such as bone geometry derived from scans and surgical instrument measurements for a joint balancing procedure. The joint balancing procedure also supports ligament tightness adjustments); 
receive real-time sensor data generated by the at least one sensor and indicative of at least one characteristic of the patient's joint (see abstract & col. 9, lines 20-67, discloses obtaining real-time sensor data describing a characteristic of a patients joint from transducers/actuators by providing output to a computer of force, displacement and position measurements); and 
apply machine learning to determine a next ligament balancing step of the ligament balancing of the patient's joint based on the one or more surgical parameters and the real-time sensor data, wherein the next ligament balancing step is a step of one or more steps intended to result in a target state of the patient's joint identified by the machine learning (see col. 11, lines 20-45, discloses applying heuristic rules to the balancing step using the sensor and surgical data to provide surgical recommendations related to force and balancing actions). Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches application of neural networks for balancing joints that support a learning algorithm (paragraphs 48 & 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known learning algorithms for ligament adjustment resulting in improved joint balancing.Regarding Dependent claim 2, with dependency of claim 1, Colwell discloses wherein the at least one sensor comprises a load sensor; and wherein the real-time sensor data is indicative of a force applied to the load sensor by a bone of the patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 3, with dependency of claim 2, Colwell discloses wherein the real-time sensor data is indicative of a plurality of forces applied to the load sensor by the patient's femur at a plurality of points between flexion and extension of the patient's knee (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 4, with dependency of claim 1, Colwell discloses wherein the at least one sensor comprises an optical sensor; and wherein the real-time sensor data is indicative of a displacement between bones of the patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 5, with dependency of claim 1, Colwell discloses wherein the one or more surgical parameters comprise at least one of a gender of the patient, anthropometric data of the patient, a classification of a condition of a ligament of the patient, or an age of the patient (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 6, with dependency of claim 1, Colwell discloses a robotic system configured to perform the next ligament balancing step (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 7, with dependency of claim 1, Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches wherein to apply machine learning comprises to apply a neural network; and wherein the plurality of instructions further causes the computing system to further train the neural network based on a successful outcome of the ligament balancing of the patient's joint (see col. 11, lines 20-45, discloses applying heuristic rules to the balancing step using the sensor and surgical data to provide surgical recommendations related to force and balancing actions). Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches application of neural networks for balancing joints that support a learning algorithm (paragraphs 48 & 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known learning algorithms for ligament adjustment resulting in improved joint balancing.Regarding Dependent claim 8, with dependency of claim 1, Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches wherein to apply machine learning comprises to apply a neural network; wherein the neural network comprises a plurality of inputs and at least one output; wherein the plurality of inputs includes the one or more surgical parameters and the real-time sensor data; and wherein the at least one output includes the next ligament balancing step (see col. 11, lines 20-45, discloses applying heuristic rules to the balancing step using the sensor and surgical data to provide surgical recommendations related to force and balancing actions). Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches application of neural networks for balancing joints that support a learning algorithm (paragraphs 48 & 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known learning algorithms for ligament adjustment resulting in improved joint balancing.Regarding Dependent claim 9, with dependency of claim 8, Colwell discloses wherein the at least one output includes an ordered sequence of ligament balancing steps to result in the target state of the patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 10, with dependency of claim 1, Colwell discloses wherein the next ligament balancing step identifies an amount of release of a specific ligament of the patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Independent claims 11 and 15, Colwell discloses A method for intra-operative ligament balancing using a neural network, the method comprising: 
receiving, by a computing system, one or more surgical parameters associated with a ligament balancing of a patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, discloses receiving surgical parameters such as bone geometry derived from scans and surgical instrument measurements for a joint balancing procedure. The joint balancing procedure also supports ligament tightness adjustments); 
receiving, by the computing system, real-time sensor data generated by at least one sensor and indicative of at least one characteristic of the patient's joint (see abstract & col. 9, lines 20-67, discloses obtaining real-time sensor data describing a characteristic of a patients joint from transducers/actuators by providing output to a computer of force, displacement and position measurements); 
and applying, by the computing system, a neural network to determine a next ligament balancing step of the ligament balancing of the patient's joint based on the one or more surgical parameters and the real-time sensor data, wherein the next ligament balancing step is a step of one or more steps intended to result in a target state of the patient's joint identified by the neural network (see col. 11, lines 20-45, discloses applying heuristic rules to the balancing step using the sensor and surgical data to provide surgical recommendations related to force and balancing actions). Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches application of neural networks for balancing joints that support a learning algorithm (paragraphs 48 & 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known learning algorithms for ligament adjustment resulting in improved joint balancing.Regarding Dependent claim 12, with dependency of claim 11, Colwell discloses wherein the one or more surgical parameters comprise at least one of a gender of the patient, anthropometric data of the patient, a classification of a condition of a ligament of the patient, or an age of the patient (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).Regarding Dependent claim 13, with dependency of claim 11, Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches wherein the neural network comprises a plurality of inputs and at least one output; wherein the plurality of inputs includes the one or more surgical parameters and the real-time sensor data; and wherein the at least one output includes the next ligament balancing step (see col. 11, lines 20-45, discloses applying heuristic rules to the balancing step using the sensor and surgical data to provide surgical recommendations related to force and balancing actions). Colwell suggests use of heuristic algorithms for making surgical recommendations but fails to explicitly recite applying “machine learning” or “neural networks”. Amirouche teaches application of neural networks for balancing joints that support a learning algorithm (paragraphs 48 & 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied known learning algorithms for ligament adjustment resulting in improved joint balancing.Regarding Dependent claim 14, with dependency of claim 13, Colwell discloses wherein the at least one output includes an ordered sequence of ligament balancing steps to result in the target state of the patient's joint (see col. 11, lines 20-40 & col. 12, lines 25-45, including the explanation provided in the Independent claim).
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kostrzewski et al. (U.S. Pub 2022/0218431) discloses “System And Method For Ligament Balancing With Robotic Assistance”
Cole et al. (U.S. 11,2998,246) discloses “Apparatus And Method For Evaluating Knee Geometry”
Carter et al. (U.S. Pub 2022/0031473) discloses “Systems And Methods For Joint Balancing”
Colwell, Jr. et al. (U.S. Pub 2016/0175117) discloses “Apparatus And Method For Balancing A Joint”
Walsh et al. (U.S. 10,843,332) discloses “Soft Exosuit For Assistance With Human Motion”
Mcguan et al. (U.S. Pub 2020/0405396) discloses “Computer-Assisted Arthroplasty”
Colwell Jr. et al. (U.S. Pub 2019/0388174) discloses “Apparatus And Method For Balancing A Joint”
Couture et al. (U.S. Pub 2017/0360512) discloses “Soft Tissue Balancing In Articular Surgery”
Verstraete et al., The application of machine learning to balance a total knee arthroplasty, published June 2020 via Bone Joint Open, pgs. 236-244

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/29/2022